United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-10781
                         Conference Calendar


RAY MOORE,

                                     Plaintiff-Appellant,

versus

PAMELA T. STITES, Parole Officer; RONNIE FANNING, Unit
Supervisor; DONNELL POLLARD, Head Parole Supervisor; MICHAEL W.
HULL, Hearing Officer (Waco); CHARLES MARTIN, Hearing Officer
(Arlington); KEVIN STEPHEN, Parole Officer; DALTON DOMINGUE, Head
Parole Officer; VICTOR RODRIGUEZ, Board of Pardon and Parole
Division,
                                   Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:02-CV-173-P
                         --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Ray Moore appeals the dismissal with prejudice under FED.

R. CIV. P. 12(b)(6) of his in forma pauperis 42 U.S.C. § 1983

suit against several parole and hearing officers for the Texas

Board of Pardons and Paroles.    The district court granted the

defendants’ motion to dismiss because the defendants were

absolutely immune from suit.    Moore asserts conclusorily that the

defendants discriminated against him in applying policies and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10781
                                 -2-

procedures to him retroactively and complains that the district

court did not examine “serious constitutional issue[s]” contained

in his complaint.   He does not identify those issues.    Moore’s

brief does not touch upon the district court’s reason for

granting the defendants’ motions to dismiss.

      “An appellant’s brief must contain an argument on the issues

that are raised, in order that [this court] may know what action

of the district court is being complained of.”     Al-Ra’id v.

Ingle, 69 F.3d 28, 31 (5th Cir. 1995).     “There is no exemption

for pro se litigants, though we construe their briefs liberally.”

Id.   Because Moore has briefed no argument with respect to the

district court’s determination that the defendants are absolutely

immune, he has waived any such argument.     See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a)(9).

      Moore’s appeal is without arguable merit, see Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983), and it is DISMISSED as

frivolous.   5TH CIR. R. 42.2.   Moore is warned that any future

frivolous filings will subject him to sanctions.

      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.